Case 3:19-cr-00200-TAD-KLH Document 84 Filed 02/24/20 Page 1 of 11 PageID #: 669



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION

 ************************************ *                             CASE NO. 3:19-CR-00200-01
 UNITED STATES OF AMERICA                                  *
                                                           *        JUDGE DOUGHTY
 VERSUS                                                    *
                                                           *        MAGISTRATE JUDGE KAREN
 JAMARVIN K. JACKSON                                       *        L. HAYES
                                                           *
 *************************************
                      DEFENDANT’S OBJECTIONS TO THE
             MAGISTRATE JUDGE’S REPORT & RECOMMENDATION

         NOW INTO COURT, comes Defendant, JAMARVIN K. JACKSON, by and through

 undersigned counsel who respectfully objects to the Report & Recommendation (R & R) issued in

 connection with his motions to suppress in accordance with Federal Rules of Criminal Procedure

 59(b)(2) and 59(b)(3), as follows:

         1. Defendant objects to the R & R’s conclusion that a sufficient nexus was established

 between the place to be searched and the evidence sought. In finding such nexus, the R & R states

 that “the magistrate is permitted to draw common sense conclusion from the facts alleged in

 making a probable cause determination.” (citing United States v. Chambers, 132 Fed. Appx. 25,

 30 (5th Cir. 2005)). However, as cited in the memorandum in support of Defendant’s first motion

 to suppress, “nothing in the affidavit or the search warrant ties any suspected criminal activity to

 apartment 265.”1 And, while the R & R cites numerous reasons for the police to have believed

 that Defendant was located at apartment 265 [R & R, p. 7], none of this factual information known

 to the police made it into the affidavit for the magistrate’s consideration.




 1
  See Defendant’s Memorandum of Points and Authorities in Support of Motion to Suppress and Request for Franks
 Hearing [doc. # 63] (hereinafter, “Memorandum”), p. 3.

                                                       1
Case 3:19-cr-00200-TAD-KLH Document 84 Filed 02/24/20 Page 2 of 11 PageID #: 670



         In finding a nexus, the R & R cites the cases of United States v. Ricks, 2016 WL 7048282

 (E.D. La. Dec. 5, 2016), and United States v. Triplett, 684 F.3d 500 (5th Cir. 2012), for the

 proposition that “where … the warrant was issued by a state magistrate the federal ‘four corners

 rule’ requiring that either the affidavit or recorded oral testimony alone establish probable cause

 does not apply.” (citing United States v. Ricks, 2016 WL 7048282, at *6). It is noteworthy that

 the Ricks case is from a federal district different from that of the present case. Further, this issue

 was not raised on appeal and was therefore not addressed by the Fifth Circuit in its 2019 opinion.

 See United States v. Ricks, 2019 U.S. App. LEXIS 15130 (5th Cir. La., May 22, 2019).

         The Ricks district court opinion relied upon in the R & R cites the Triplett case’s holding

 that the four corners rule did not apply because in that case a state judge issued the search warrant

 instead of a federal judge. See Ricks, 2016 WL 7048282, at *16. Triplett’s only reference to this

 principle of law is in a footnote that states “[a]s the issuing authority was a state judge in

 Mississippi, the federal ‘four corners rule’ requiring that either the affidavit or recorded oral

 testimony alone establish probable cause does not apply.” Triplett, 684 F.3d 506, n.3 (5th Cir.

 2012) (citing United States v. Chew, 1 F.3d 1238, at *2 (5th Cir. 1993). Chew held:

        Under Mississippi law, unrecorded oral testimony may be considered with the
        affidavit in determining probable cause. Wilborn v. State, 394 So.2d 1355, 1357
        (Miss.), cert denied, 454 U.S. 839, 102 S. Ct. 146, 70 L. Ed. 2d 121 (1981).
        Mississippi law obviously is contrary to the federal ‘four corners’ rule that requires
        the information necessary to support probable cause to be contained in the affidavit
        or in recorded oral testimony. Because federal requirements do not apply to state
        search warrants, the district court properly considered Hart’s testimony. United
        States v. McKeever, 905 F.2d 829, 832 (5th Cir. 1990).
        Chew, 1993 U.S. App. LEXIS 41105, at *4-5.

          The sole case relied upon in Chew for this principle is McKeever. However, McKeever

 does not state that “federal requirements do not apply to state search warrants.” McKeever was

 limited to the issue of whether Federal Rule of Criminal Procedure 41 applied only to warrants

 issued at the request of a federal officer. See McKeever, 905 F.2d at 833. The Chew opinion

                                                   2
Case 3:19-cr-00200-TAD-KLH Document 84 Filed 02/24/20 Page 3 of 11 PageID #: 671



 greatly overstated the holding of the case it relied upon. Further, the Chew opinion asserts that

 itself is an opinion of “no precedential value” and was therefore unpublished by the Fifth Circuit.

 See Chew, 1993 U.S. App. LEXIS 41105, at 1, n. “*”.

          It is important to note that, unlike the Mississippi law addressed in Chew which is contrary

 to the federal “four corners” law, in Louisiana “[a] search warrant may issue only upon probable

 cause established to the satisfaction of the judge, by the affidavit of a credible person, reciting facts

 establishing the cause for the issuance of the warrant.” La. C.Cr. P. Art. 162.          The Louisiana

 Supreme Court has held that:

             [a] comparison of this article with its source provisions (LRS 15:42-44) now
         leaves no doubt but that a search warrant can legally issue in this state only when
         an affidavit has been submitted to the judge and such affidavit recites facts which
         satisfy him, the judge, not the affiant, that probable cause exists for its issuance.
         That the affirming officer was aware of facts which, if alleged in his affidavit,
         would have shown probable cause is of no moment.
              The clear and unmistakable language of Article 162 requires, as aforestated,
         that such facts be contained in the affidavit; it does not contemplate that the affiant
         should perform the function of determining what is probable cause. If we were to
         permit such affiant to bolster an affidavit and warrant by later testifying (when they
         are challenged) as to other information which he had at the time (but not revealed
         in the affidavit), the judge would then become merely a rubber stamp for the
         investigating officer; and we would defeat the very purpose sought to be achieved
         by requiring the use of search warrants which is that “probable cause must be
         determined by a ‘neutral and detached magistrate,’ and not by ‘the officer engaged
         in the often competitive enterprise of ferreting out crime.’ Johnson v. United States,
         333 U.S. 10, 14, 68 S.Ct. 367, 369, 92 L.Ed. 436 (1948). * * *” See Spinelli v.
         United States, 393 U.S. 410, 89 S.Ct. 584, 21 L.Ed.2d 637.
         State v. Wells, 253 La. 925, 931-32 (La. 1969) (emphasis in original).

             It is well settled that the affidavit must recite facts establishing to the
         satisfaction of the judge, not the affiant, that probable cause exists for the issuance
         of the search warrant. State v. Paciera, 290 So.2d 681 (La. 1974); State v.
         Holmes, 254 La. 501, 225 So. 2d 1 (1969); State v. Wells, 253 La. 925, 221 So.2d
         50 (1969).
             The factual information which is the foundation for the determination of
         probable cause must be contained in the affidavit. Aguilar v. Texas, 378 U.S. 108,
         84 S. Ct. 1509, 12 L. Ed. 2d 723 (1964); La. C.Cr. P. Art. 162.
         State v. Flood, 301 So.2d 637 (La. 1974) (emphasis added).



                                                    3
Case 3:19-cr-00200-TAD-KLH Document 84 Filed 02/24/20 Page 4 of 11 PageID #: 672



              The obvious purpose of the "four comers" doctrine is to require an officer
          seeking a search warrant to reveal, at the time of the issuance of the warrant, all
          information that he possesses bearing on the probable cause determination to be
          made by the magistrate, thereby preventing the potential for abuse by the officer's
          questionable supplementing of that information when the warrant is challenged
          after the search and seizure. Restricting the court reviewing the warrant to the
          information contained within the four comers of the affidavit eliminates subsequent
          failures of memory or swearing contests as to when later revealed information came
          into the possession of the police.
          State v. Barrilleaux, 620 So.2d 1317, 1321 (La. 1993) (emphasis added).2

          Unlike the Mississippi law cited in Chew, Louisiana law is not “contrary to the federal

 ‘four corners’ rule that requires the information necessary to support probable cause to be

 contained in the affidavit or in recorded oral testimony.” In fact, Louisiana has specifically

 implemented the four corners doctrine via statute (La. C.Cr. P. Art. 162). The R & R mentions

 that the same magistrate signed an arrest warrant for Defendant the day before the search warrant

 and affidavit were presented (and thus asserts the magistrate must have been aware of additional

 facts in the previous affidavit which tended to establish a nexus for the subsequent search warrant),

 but this fails to comply with Louisiana’s statutory requirement restricting a magistrate’s review to

 information presented within the affidavit presented at the time. The four corners rule is required

 by federal law and the law of the state of the alleged offenses. It should be followed in this case.

          As mentioned in Defendant’s memorandum in support of his first motion to suppress,

 Detective Crowder did not appropriately word the search warrant affidavit to establish the required

 nexus, and this was seemingly acknowledged by both the Government3 and within the R & R.4


 2
   Note that the Barrilleaux case recognized an exception to La. C.Cr. P. Art. 162 in cases where a police officer “for
 some good reason” orally relays to the magistrate information not contained in the affidavit prior to the signing of the
 warrant. See State v. Cain, 670 So.2d 515, 524 n.16 (La. App. 4 Cir. 1996). But that is not the case here. Detective
 Crowder admitted that he drafted the affidavits and warrants at issue and that he did not consult with anyone prior to
 those documents going final. [See Transcript, p. 135, 137]. There was no evidence introduced at the hearing that he
 held any conversations with the magistrate outside the four corners of the search warrant affidavit which would render
 the Barrilleaux exception operable, yet it was the Government’s responsibility to prove this, as it bears the burden of
 establishing the applicability of the good faith exception. See United States v. Gant, 759 F.2d 484, 487 (5th Cir. 1985).
 3
   In the Government’s Opposition to Defendant’s Motions to Suppress, the Government conceded that “the affidavit
 for the residential search warrant could have been written more clearly in some respects.”
 4
   See R & R, p.15 (“…even if the affidavit itself failed to include direct facts to indicate that Jackson lived at 1401

                                                            4
Case 3:19-cr-00200-TAD-KLH Document 84 Filed 02/24/20 Page 5 of 11 PageID #: 673



 The bottom line is if Detective Crowder wanted the magistrate to consider additional facts at the

 time the magistrate contemplated the search warrant, then Detective Crowder could and should

 have put those facts in the affidavit. He did not, and the remedy for this should be a finding that

 the nexus requirement has not been met.

           Additionally, the facts of Ricks, Triplett and Chew are all significantly different than the

 facts in the present case and undermine those cases’ usefulness. In Ricks, the defendant was

 accused of dealing drugs from his home. The affidavit presented to the magistrate detailed “hand-

 to-hand transactions performed by Mr. Ricks on the porch of the home” to authorize entry into the

 home itself. See Ricks, 2016 U.S. Dist. LEXIS 167328, at 15. In Triplett, the defendant charged

 with possession of child pornography sought to suppress a search warrant for a lack of probable

 cause. The court found that the affidavit contained “important information” that included “a

 statement from [the defendant’s] wife that her husband ‘had recently changed the hard drive on

 his computer,’” which established a nexus to the location of the computer and justified its seizure.

 See Triplett, 684 F.3d 506, at 502-03. In Chew, the defendant attempted to suppress seizure of

 drugs from his house, alleging that “the search warrant did not plainly identify his house as his

 residence.” See Chew, 1993 U.S. App. LEXIS 41105, at 4. However, the warrant in that case

 specified that “the place described above is occupied and controlled by [the defendant].” Id. The

 facts of each of these relied-upon cases are dissimilar from the present case, as each of those cases

 involved an affidavit and/or warrant that established the likelihood of the presence of the defendant

 at the location to be searched. However, as stated in Defendant’s memorandum supporting his

 first motion to suppress:

          [T]he affidavit did not state that apartment 265 was a residence of Defendant nor
          did it state that he was in any way otherwise connected to that residence. The
          affidavit did not state that a crime had occurred at apartment 265. The affidavit


 Erin Street, Apt. 265 ….”) (emphasis in original).

                                                      5
Case 3:19-cr-00200-TAD-KLH Document 84 Filed 02/24/20 Page 6 of 11 PageID #: 674



           likewise failed to state any fact which could remotely connect apartment 265 to the
           armed robbery. Based on the plain language on the face of the affidavit, there is no
           more of a likelihood that a search of apartment 265 would have turned up evidence
           of an armed robbery than would have a search of any location identified by placing
           a pin on a map while blindfolded. Probable cause requires more than this.5

           The other three cases cited as authority by the Ricks district court opinion relied upon by

 the R & R were also significantly factually different than the present case. In United States v.

 Procopio, 88 F.3d 21 (1st Cir. 1996), the court held that it could lawfully look outside the four

 corners of the affidavit “ … so long as the affidavit itself asserts a link between the suspect and

 the address ….” Id. at 28. The search warrant affidavit in the present case does not establish this

 required link. In United States v. Owens, 848 F.2d 462 (4th Cir. 1988), the affidavit specifically

 stated that the defendant resided in the apartment intended to be searched. See Id. at 465. The

 question there was in regard to a factual error from utility company records which misidentified

 the apartment number to be searched, although the warrant identified the proper building and floor,

 and there were only two apartments on that floor, only one of which was inhabited. See Id. The

 affidavit in the present case goes well beyond such a minor factual error. Here, the affidavit failed

 to link the defendant to apartment 265 in any way whatsoever. In United States v. Martin, 297

 F.3d 1308 (11th Cir. 2002), the court held “the affidavit should establish a connection between the

 defendant and the residence to be searched and a link between the residence and any criminal

 activity.” Id. at 1314. (citing United States v. Marion, 238 F.3d 965, 969 (8th Cir. 2001). The

 court found that the affidavit in Martin “sufficiently link[ed] the criminal activity” to the residence

 to be searched because it stated that the crime was committed by the occupants of the listed

 apartment (of which the defendant was one) while actually inside the apartment. See Id. at 1315.

 In the present case there was no criminal activity linked to the apartment by the affidavit and there




 5
     See Memorandum, pp. 4-5.

                                                    6
Case 3:19-cr-00200-TAD-KLH Document 84 Filed 02/24/20 Page 7 of 11 PageID #: 675



 was no mention of criminal activity occurring there. “Facts must exist in the affidavit which

 establish a nexus between the house to be searched and the evidence sought.” United States v.

 Freeman, 685 F.2d 942, 949 (5th Cir. 1982) (emphasis added). The errors in the present case were

 substantive, not clerical. The above cases therefore should offer no authority for deviating from

 the four corners rule in a case as egregious as this where there the affidavit conveys no nexus

 whatsoever between the place to be searched and the evidence sought. As such, the Defendant

 also objects to the R & R’s contention that “[t]he oversight certainly was not glaring enough for

 the state court judge to discern it.” [R & R, p.16].

         2. The Defendant objects to the R & R’s finding that the Leon good faith exception applies

 here and objects to the R & R’s finding that the Government met its burden in establishing the

 applicability of the good faith exception. As set forth above and in Defendant’s memorandum in

 support of his first motion to suppress and his post-hearing memorandum, all four of the scenarios

 warranting suppression described in United States v. Leon, 468 U.S. 897, 923, 104 S. Ct. 3405

 (1984), apply in this case: 1) The search warrant affidavit contained information misleading to the

 magistrate that Detective Crowder recklessly included in it.6; 2) The magistrate’s actions here

 amounted to a prohibited “rubber stamp.” No reasonable magistrate would have issued a search

 warrant based on an affidavit such as this, and Detective Crowder, as a well-trained police officer,

 could not have reasonably relied upon the resulting search warrant.7; 3) The police officers could

 not manifest good faith in relying on the search warrant because it was “bare bones” (i.e., it was

 so lacking in indicia of probable cause as to render official belief in its existence entirely

 unreasonable.”).8; and 4) The search warrant was so facially deficient that the executing officers




 6
   See Memorandum, pp 21-26; Post Hearing Memorandum [doc. # 80], pp. 3-5.
 7
   See Memorandum, pp. 7-8.
 8
   See Memorandum, pp. 6-7; Post Hearing Memorandum, p. 5.

                                                      7
Case 3:19-cr-00200-TAD-KLH Document 84 Filed 02/24/20 Page 8 of 11 PageID #: 676



 could not reasonably presume it to be valid.9

          3. The Defendant objects to the R & R’s failure to find that the magistrate who issued the

 search warrant did not have a substantial basis to conclude there was probable cause to support the

 warrant. For the numerous reasons previously mentioned, the search warrant lacked probable

 cause. The affidavit failed to provide the magistrate with a substantial basis for concluding that

 probable cause existed to search apartment 265.10

          4. The Defendant objects to the R & R’s failure to find that the exclusionary rule applies

 here to operate to suppress all illegally seized evidence. Because the good faith exception does

 not apply, and because the magistrate who issued the search warrant did not have a substantial

 basis to conclude there was probable cause to support the warrant, all evidence seized pursuant to

 the search warrant should be suppressed.11 Further, because “the exclusionary rule is not an

 individual right”12 and because the judicial officer issuing a search warrant must “weigh the

 practical necessities of law enforcement against the likelihood of a violation of the personal rights

 of the one whose premises and possessions are to be searched,”13 the personal rights of Jasmine

 Blair and her infant child should have been considered by the magistrate before issuance of the

 search warrant to search their residence.14

          5. The Defendant objects to the R & R’s failure to find that the search warrant was a

 “general warrant” in violation of the particularity requirement. Defendant further objects to the R

 & R’s finding that the search warrant sufficiently incorporated the affidavit by reference. The R

 & R found sufficient incorporation by reference in that the “page numbers on the affidavit and



 9
   See Memorandum, pp. 12-19; Post-Hearing Memorandum, pp. 2-3, 5-6.
 10
    See Memorandum, pp. 3-8; Post Hearing Memorandum, pp. 1-6.
 11
    See Memorandum, pp. 8-10; Post Hearing Memorandum, p. 6.
 12
    Herring v. United States, 555 U.S. 135, 141, 129 S. Ct. 695, 172 L. Ed. 2d 496 (2009).
 13
    United States v. Cook, 657 F.2d 730, 733 (5th Cir., 1981).
 14
    See Memorandum, pp. 8-10.

                                                          8
Case 3:19-cr-00200-TAD-KLH Document 84 Filed 02/24/20 Page 9 of 11 PageID #: 677



 warrant are numbered as part of one whole document.” [R & R, p.22] However, nothing in the

 search warrant specifically “direct[s] the executing officers to refer to the affidavit for guidance

 concerning the scope of the search and hence does not amount to incorporation by reference.”

 United States v. George, 975 F.2d 72, 78 (2d Cir. 1992).15 There was no valid basis for the “any

 and all” and “including but not limited to” language in the search warrant. Because a more specific

 description was available, it should have been used.16

         6. The Defendant objects to the R & R’s conclusion that the search warrant was not stale.

 The search warrant was issued over one month after the armed robbery alleged in the Superseding

 Indictment. Nothing regarding the character of the evidence of the armed robbery sought in the

 warrant indicates that such evidence could still objectively be believed to be in Defendant’s

 possession over a month later.17 The R & R states that “a handgun is evidence that a suspect

 reasonably could be expected to keep at his residence long after a crime,” but see United States v.

 Steeves, 525 F.2d 33 (8th Cir. 1975) (“Obviously, a highly incriminating or consumable item of

 personal property is less likely to remain in one place as long as an item of property which is not

 consumable or which is innocuous in itself or not particularly incriminating.”). Id. at 38.

         7. The Defendant objects to the R & R’s failure to recommend suppression of the evidence

 obtained from Defendant’s vehicle. The search of the vehicle lacked probable cause, the affidavit

 was stale, the search warrant used to search the vehicle was a general warrant, and the affidavit

 supporting the search of the vehicle was not incorporated by reference into the search warrant nor

 was it presented to Defendant at the time of the search.18

         8. The Defendant objects to the R & R’s failure to recommend suppression of the DNA



 15
    See also Memorandum, pp. 17-18.
 16
    See Memorandum, pp. 12-19; Post Hearing Memorandum, pp. 2-3.
 17
    See Memorandum, pp. 10-12.
 18
    See Memorandum, pp. 19-21.

                                                     9
Case 3:19-cr-00200-TAD-KLH Document 84 Filed 02/24/20 Page 10 of 11 PageID #: 678



  evidence seized from Defendant pursuant to a search warrant. This seized evidence was taken in

  violation       of    the     Fourth     Amendment            of   the   U.S.   Constitution   and   Wong

  Sun v. United States, 371 U.S. 471, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963) and its progeny, as the

  search which yielded the seized DNA evidence is fruit of an illegal search and seizure. Further,

  the search warrant which authorized the seizure of Defendant’s DNA evidence was

  constitutionally deficient in that it lacked particularity by failing to properly incorporate the

  affidavit by reference, which is in-itself a basis to invalidate the search. See United States v.

  George, 975 F.2d 72, 78 (2d Cir. 1992); see also Groh v. Ramirez, 540 U.S. 551, 557-58 (2004)

  557-58.19

             9. The Defendant objects to the R & R’s failure to recommend suppression of the evidence

  obtained through the seizure and examination the contents of Defendant’s cell phone pursuant to

  a search warrant issued on March 8, 2019. The cell phone evidence seized from Defendant was

  therefore taken in violation of the Fourth Amendment of the U.S. Constitution and Wong

  Sun v. United States, 371 U.S. 471, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963) and its progeny, as the

  search which yielded the seized cell phone evidence is fruit of an illegal search and seizure.

  Further, the search warrant which authorized the seizure and examination of Defendant’s cell

  phone was constitutionally deficient in that it lacked particularity by failing to properly incorporate

  the affidavit by reference, which is in-itself a basis to invalidate the search. See United States v.

  George, 975 F.2d 72, 78 (2d Cir. 1992); see also Groh v. Ramirez, 540 U.S. 551, 557-58 (2004)

  557-58.20

             10. The Defendant objects to the R & R’s failure to recommend suppression of Defendant’s

  arrest pursuant to the arrest warrant signed on February 28, 2019, and executed on March 6, 2019.



  19
       See Defendant’s Second Motion to Suppress [doc. # 64].
  20
       See Defendant’s Third Motion to Suppress [doc. # 65].

                                                           10
Case 3:19-cr-00200-TAD-KLH Document 84 Filed 02/24/20 Page 11 of 11 PageID #: 679



  Defendant’s arrest was illegal because the arrest warrant was defective and there was a lack of

  probable cause to arrest Defendant without a warrant.21

             WHEREFORE, Defendant, JAMARVIN K. JACKSON, respectfully prays that this Court

  grant his objections, decline to adopt the Report & Recommendation, and suppress all evidence

  seized in this case.

                                                                 RESPECTFULLY SUBMITTED,


                                                                 /s/ Chad C. Carter
                                                                 CHAD C. CARTER
                                                                 La. Bar Roll No. 29790
                                                                 PARKER ALEXANDER, LLC
                                                                 2503 Ferrand Street
                                                                 Monroe, LA 71201
                                                                 TEL (318) 322-7373
                                                                 FAX (318) 322-1461
                                                                 Chad@ParkerAlexander.com


                                          CERTIFICATE OF SERVICE

             I hereby certify that on February 24, 2020, a copy of the foregoing Defendant’s Objections

  to the Magistrate Judge’s Report & Recommendation was filed electronically with the Clerk of

  Court using the CM/ECF system. Notice of this filing will be sent to Ms. Cytheria D. Jernigan,

  Assistant United States Attorney, and Mr. Robert Noel, attorney for co-defendant James R.

  Blackson, by operation of the court’s electronic filing system.

                                                                 /s/ Chad C. Carter________
                                                                 CHAD C. CARTER
                                                                 La. Bar Roll No. 29790
                                                                  PARKER ALEXANDER, LLC
                                                                  2503 Ferrand Street
                                                                  Monroe, LA 71201
                                                                  TEL (318) 322-7373
                                                                  FAX (318) 322-1461
                                                                 Chad@ParkerAlexander.com

  21
       See Defendant’s Motion to Suppress Arrest Warrant and Request for Franks Hearing [doc. # 69], pp. 1-4.

                                                           11
